THOMAS, J.
Whatever be the rule elsewhere, it is well settled in this state that witnesses are not permitted to testify to their motive, belief, or intention, when secret and uncommunicated; such mental status, when relevant, being a matter of inference to be determined from the circumstances and other facts of the case by the jury.- — McCormick & Richardson v. Joseph & Anderson, 77 Ala. 240, and cases cited in the report of this case in book 48 of Alabama Reports Annotated. Hence the lower court properly refused, upon objection by the state, to allow the defendant to testify in his own behalf that he went to the store, where the deceased Avas, and where the fatal difficulty occurred, for the purpose of making a purchase. His' intention or motive in going to the store Avas a matter of inference for the jury to draw and determine from all the facts and circumstances in evidence, and not from the direct statement of the defendant. — Holmes v. State, 136 Ala. 84, 34 South. 180. Othenvise it would he permitted him to make evidence for himself, and that of a kind impossible, in the nature of things, for any other witness to contradict. *29Hence" the law wisely provides that a person’s motives shall be judged from his acts and conduct, upon the theory that every rational being acts from motive, and that his conduct best reveals the motive that directed it. If the act in question is consistent with different motives, then it is always competent to prove facts known to the person, which are reasonably calculated to produce either of the motives contended for.
In this case it was proper, therefore, for the defendant to show, which he did, that he was in the habit of going to this particular store every Saturday night and making purchases, as furnishing evidence for an inference that the same innocent motive led him there on this particular Saturday night. On the other hand, it was competent for the state to show, as it did do, that he made no purchase when he arrived there, and that before he went there he had told deceased that he would see him that night down at this store. What, then, was his purpose in going there was for the jury to say.
Charges 1 and 2, requested by defendant, were properly refused. Besides being otherwise objectionable, each is misleading, calculated to confuse the jury, and make them overlook the fact that the defendant must be free from fault in bringing on the difficulty, in order to avail himself of the right of self-defense.
A charge identical in effect with written charge No. 3 was condemned by our Supreme Court in Pate v. State, 150 Ala. 17, 43 South. 343.
Written charge No. 4, refused to defendant, was substantially and almost literally covered in written charges Nos. 8 and 9, given at defendant’s request.
We find no error in the record, and the judgment of the lower court is affirmed.
Affirmed.